DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 - 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claim(s) 1 - 21 are drawn to an apparatus. 
	Claim(s) 22 are drawn to a method.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 18 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
Claim 1. A computer device comprising:
a user interface comprising a display and configured to receive a user input to engage with one or more visual object rendered on the display;
one or more processor configured to operate in a social collaboration mode to:
render on the display a first tier of a whole rewardable object, the whole rewardable object comprising a plurality of tiers, each tier comprising a set of visual objects, each visual object representing a respective game level having an associated game objective, wherein each visual object is associated with a respective level identifier and at least one of an object status selected from:
a completed status which defines that the visual object has been the subject of a successful attempt to attain the game objective of the game level associated with the visual object; and
a playable status which defines that the visual object is available for play;
detect a user input from a user selecting one of the visual objects which has a playable status and use the level identifier of that visual object to access and render a game environment playable in accordance with the respective game level to attain the associated game objective;
assign a completed status to the visual object when the first one of the following conditions has been detected:
(a) the user has attained the associated game objective of the game level; and
(b) an indication has been received at the user device that the associated game objective of the game level has been attained at a remote user device;
detect when all visual objects of the first tier have been assigned a completion status; and, in response:
determine that at least one of the virtual objects of the whole rewardable object is not associated with a completed status; and
render on the display a second tier of the whole rewardable object, the second tier comprising a set of visual objects having a playable status.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity
More specifically, under this grouping, the italicized limitations represent the managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added):  rendering on a display; receiving user input via a user interface…
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed processors, user interface, a display, computing/user devices.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Krzeslo et al US 2010/0210359 establishes that these additional elements are generic: 
[0006] As detailed below, the videogame may be implemented on various videogame platforms. Various videogame platforms are well known in the art and typically include at least one processor based device capable of running a computer software game (e.g., a computer, a gaming console, an arcade game device, and/or other processor based devices), at least one input device and at least one associated display. Other components may also be used with the game platform. One aspect of the system of the invention that differs from many videogame systems is that it can further include a body position detector as detailed below. (Krzeslo 0006)

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knutsson (US 2014/0080601).
As per claim 1, Knutsson discloses the following:
a user interface comprising a display and configured to receive a user input to engage with one or more visual object rendered on the display; (Knutsson 0048, Fig 5 and 6)
one or more processor configured to operate in a social collaboration mode to: (Knutsson 0048)
render on the display a first tier of a whole rewardable object, the whole rewardable object comprising a plurality of tiers, each tier comprising a set of visual objects, each visual object representing a respective game level having an associated game objective, wherein each visual object is associated with a respective level identifier and at least one of an object status selected from: (Knutsson discloses a game that presents players a level selection screen or virtual map (i.e. whole rewardable object)  that comprises stages (i.e. tiers) wherein each stage comprises a set of game levels (i.e. visual objects) (Knutsson 0135 – 0140, Fig 6)
a completed status which defines that the visual object has been the subject of a successful attempt to attain the game objective of the game level associated with the visual object; and (Knutsson discloses the displaying of a completed status such as a number of stars achieved in the particular level) (Knutsson 0151 – 0154)
a playable status which defines that the visual object is available for play; (Knutsson discloses the displaying of certain levels as locked or unlocked wherein the player can be permitted to play these levels) (Knutsson Fig 6, 0139)
detect a user input from a user selecting one of the visual objects which has a playable status and use the level identifier of that visual object to access and render a game environment playable in accordance with the respective game level to attain the associated game objective; (Knutsson 0139 , 0150)
assign a completed status to the visual object when the first one of the following conditions has been detected: (a) the user has attained the associated game objective of the game level; and (b) an indication has been received at the user device that the associated game objective of the game level has been attained at a remote user device; (Knutsson discloses the displaying of a completed status when the player achieves an objective such as attaining points for star levels) (Knutsson Fig 6, 0147, 0151 – 0154)
detect when all visual objects of the first tier have been assigned a completion status; and, in response: determine that at least one of the virtual objects of the whole rewardable object is not associated with a completed status; and render on the display a second tier of the whole rewardable object, the second tier comprising a set of visual objects having a playable status. (Knutsson discloses the unlocking of a next stage depicting more levels the player can play after completing the appropriate levels in the first stage) (Knutsson 0139, Fig 6).
As per claim 2, Knutsson discloses:
configured to render the second tier by changing the object status of the set of visual objects of the second tier from a locked status to 42 37527819.1Attorney Docket No. 365569.00236 the playable status, wherein the locked status defines that the visual object is not available for play. (Knutsson discloses the unlocking of a next stage depicting more levels the player can play after completing the appropriate levels in the first stage) (Knutsson 0139, Fig 6).
As per claim 3, Knutsson discloses: configured to render the whole rewardable object on the display when each visual object of every tier comprising the whole rewardable object has a completed status. (Knutsson discloses the unlocking of a next stage depicting more levels the player can play after completing the appropriate levels in the first stage, wherein the unlocked stages reveal the map of game levels underneath) (Knutsson 0139, Fig 6).
As per claim 4, Knutsson discloses: configured to render the visual objects with an indication of their associated object status. (Knutsson 0153, 0154)
As per claim 5, Knutsson discloses: configured to monitor an attempt made by a user to attain the associated game objective during play of the gameboard by the user. (Knutsson 0151)
As per claim 6, Knutsson discloses: configured to generate a reward when each visual object of at least one tier of the whole rewardable object has been assigned the completed status. (Knutsson discloses the player completing the last level of a stage and being rewarded with a new stage to play) (Knutsson 0139)
As per claim 7, Knutsson discloses: wherein the respective game levels associated with the visual objects of each tier have a similar degree of difficulty. (Knutsson discloses the difficulty of the next levels increasing as the player completes previous levels. Thus, the game levels have a “similar” difficulty level within the stages) (Knutsson 0135)
As per claim 8, Knutsson discloses: wherein the degree of difficulty of the game levels associated with the second tier is different from the degree of difficulty of the game levels associated with the first tier. (Knutsson discloses the difficulty of the next levels increasing as the player completes previous levels. Thus, the game levels of the different stages are different) (Knutsson 0135)
As per claim 9, Knutsson discloses: configured to detect an unsuccessful attempt by the user to attain the associated game objective of the game level and prevent the user from accessing further visual objects. (Knutsson discloses the monitoring of a player attempting to complete a level.  When a player completes the level or the level objectives, the next level can be unlocked.  If the player fails, the next level is not unlocked) (Knutsson 0136, 0139, 0140, 0141).
As per claim 10, Knutsson discloses: configured to assign a blocked state to the user prevented from accessing further visual objects. (Knutsson 0139)
As per claim 11, Knutsson discloses: wherein an unsuccessful attempt is an attempt by the user which fails to attain the associated game objective within a predefined associated game constraint. (Knutsson discloses the successful or unsuccessful completing of a game level based upon other criteria (i.e. game constraints) such as total scores or average performance across the levels) (Knutsson 0140)
As per claim 12, Knutsson discloses: configured to detect that one or more release conditions are satisfied and to change a user state associated with the user from the blocked state to a permitted state, in which the user is able to access further visual objects to attempt further game levels. (Knutsson discloses the successful or unsuccessful completing of a game level based upon other criteria (i.e. game constraints) such as total scores or average performance across the levels.  The subsequent unlocking of next levels associated with the same stage or next stage may be based upon these other game criteria) (Knutsson 0140). Knutsson further discloses the awarding of a player for completing a level within a certain period of time (i.e. game constrain) (Knutsson 0151).
As per claim 13, Knutsson discloses: wherein the one or more release conditions comprises receipt by the or another user of a release payment. (Knutsson discloses the payment of a currency to unlock or gain access to a game level) (Knutsson 0143).
As per claim 14, Knutsson discloses: configured to render a visual representation of the user with an indication of the user state associated with the user.  (Knutsson discloses displaying an avatar of the user (Knutsson Fig 6, 0148)
As per claim 15, Knutsson discloses: configured to render a visual indication of the blocked state, the visual indication of the blocked state being a selectable object which, when selected, renders a visual representation of the user associated with the blocked state. (Knutsson discloses the rendering a player avatar and the levels that are in a blocked state at the same time on the game map overview) (Knutsson Fig 6, 0148).
As per claim 16, Knutsson discloses: configured to render a visual representation of the user associated with the visual object when it is determined that the user attains the associated game objective of the associated level. (Knutsson discloses the rendering a player avatar and the levels that a player has completed and the stars they have earned on the level) (Knutsson Fig 6, 0148, 0151).
As per claim 17, Knutsson discloses: wherein the game environment comprises a gameboard having user selectable game elements. ) (Knutsson Fig 4). 
As per claim 18, Knutsson discloses: configured to determine, in response to detecting that all visual objects of the first tier have been assigned a complete status, that there is a next tier of the whole rewardable object. (Knutsson discloses the detecting if the levels of a first stage are completed, and unlocking a subsequent stage comprising a plurality of levels) (Knutsson 0141).
As per claim 19, 
Knutsson discloses: 
generate for display at each of the first and second user devices a first tier of a whole rewardable object  the first tier comprising a set of visual objects, each visual object representing a respective game level of a set of game levels and having a respective level identifier and selectable by a user to access a gameboard having user selectable game elements playable in accordance with the respective game level to attain a respective game objective; (Knutsson discloses a game that presents players a level selection screen or virtual map (i.e. whole rewardable object)  that comprises stages (i.e. tiers) wherein each stage comprises a set of game levels (i.e. visual objects) (Knutsson 0135 – 0140, Fig 6).  Knutsson discloses the levels comprising a gameboard (Knutsson Fig 4).  Knutsson also discloses the game map being accessible by a first and second user to render help or aid when playing the game) (Knutsson 0141 – 0143, 0146, 0148 – 0149)
receive play data from the first and second devices, the play data comprising a completion indication of the game level when a successful attempt has been made at the first user device to attain the game objective of the respective game level of the selected visual object; transmit the completion indication to the second user device to cause the second user device to change a status of the selected visual object displayed at the second user device from a playable status to a completed status; determine when all the visual objects of the first tier have a completed status; and generate a message for transmission to the first and second devices to cause a next tier of the whole rewardable object to be rendered at each of the first and second devices, the next tier comprising a next set visual objects having a playable status. (Knutsson discloses a first player transmitting help message to a second player wherein the second player can accept the help request and responds to the help message and play the game to help the first player to pass the game level and unlock further game levels that are visual rendered on the game overview map) (Knutsson 0141, 0146). Knutsson further discloses that the second players that are rendering help are playing the same game as the first player, and even the same game environment of the first user (Knutsson 0141, 0142), thus the players rendering help would experience the same rendered visual game environment as the first players such as the game levels/locked/unlocked stages etc.) (Knutsson 0141, 0142, 0157).
As per claim 20, 
Knutsson discloses: 
configure to generate a respective reward for transmission to each of the first and second devices when each visual object of at least one tier of the whole rewardable object have been assigned the completed status. (Knutsson does disclose the use of a game wherein a player can compare their scores or their performance to other players playing the game for a particular game level (Knutsson 0149, 0156).  Thus, each player such as a first and second player, will have received a reward such as unlocking further levels or game stages when they have completed the particular game level.  This would be inherent to the gameplay as they would not generate a game score that can be compared to each other unless they have both completed the particular game level. 
Independent claim 22 is anticipated by Knutsson base on the same analysis set forth in relation to claim 1, which is similar in claim scope.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson (US 2014/0080601) in view of Mahan et al (US 2011/0065511).  
As per claim 21, 
Knutsson discloses a game comprising social gaming mechanic wherein a player can compare their progress to a plurality of contacts or friends to determine who has completed game levels with the best score (Knutsson 0156).
However, Knutsson fails to disclose:
configured to monitor tiers of a second whole rewardable object generated for display at each of third and fourth user devices, wherein the status of the visual objects of each of the whole rewardable object and the second whole rewardable object are compared to determine which whole rewardable object was first completed. 
In a similar field of endeavor, Mahan discloses a game system wherein multiple players engage in a game and a leaderboard is maintained based upon the game metadata.  The leaderboard compares various metrics of multiple players, wherein the metrics include time comparisons including the fasted time to reach a particular score and the fastest time to clear particular levels (Mahan 0042)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Knutsson in view of Mahan to monitor a plurality of players to determine the fastest time to complete or clear a set of levels such as those in a particular stage.  This would provide an element of competition and provide a greater measure of replay value by encouraging players to continue to play to clear the stages in faster times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/               Examiner, Art Unit 3715
6/2/2022        


/James S. McClellan/               Primary Examiner, Art Unit 3715